DETAILED ACTION
Applicants' arguments, filed 06/29/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-6 are pending in the instant application and under current examination.


Priority
The instant application is a CON of 16/092,812 filed on 10/11/2018 which claims domestic priority to PCT/US2018/023346 filed on 03/20/2018.
Independent claims 1 and 6 recite APX2014 which is not supported by PRO 62/473,528 filed on 03/20/2017 or PRO 62/521,082 filed on 06/16/2017. 
Therefore, the claims 1-6 received the priority date of 03/20/2018 as they are supported by PCT/US2018/023346.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1-3 stand rejected under 35 U.S.C. 103 as being unpatentable over Zarling et al. (US  2003/0229004 A1) in view of i) Kelley 2016 (The Journal of Pharmacology and Experimental Therapeutics) and ii) Kelley '505 (US 9,040,505 B2), further in view of Li et al. (2014, Redox Biology).
Zarling et al. teaches a method of modulating the activity of a cell using a BER inhibitor and a sensitizer (prior art claim 1). Wherein the BER inhibitor is an E3330 (APX 3330)- like compound (prior art claim 26). Wherein the sensitizer is a chemotherapeutic agent (prior art claim 29) and more specifically doxorubicin (prior art claim 39), topotecan (prior art claim 31), vinblastine (prior art claim 37), or irinotecan (prior art claim 31). Wherein the E3330-like compound and the chemotherapeutic agent are used to treat degenerative diseases in living organisms (prior art claim 55). 
Zarling et al. does not expressly teach specific degenerative diseases or specific E3330-like compounds.
Kelley 2016 teaches APX 2009 is a E3330 (APX 3330) derivative with a longer half-life than E3330 (prior art page 308 column 2), is more effective at interacting with APE1 than E3330 (prior art page 308 column 2), and APX 2009 also shows effectiveness at a lower dose level than E3330 (page 307 column 1 paragraph 1). Kelley 2016 further teach the use of E3330 and APX 2009 with chemotherapeutic agents like cisplatin and oxaliplatin as a way to protect nerves from damage (prior art pages 302-306).
Kelley 2016 does not expressly teach the use of doxorubicin or the treatment of non-cancer diseases. 
Kelley ‘505 teaches the use of APE1 inhibitor E3330 to treat diabetic retinopathy, degenerative maculopathy, retrolental fibroplasias, advanced macular degeneration, and retinal angiomatous proliferation (prior art claim 1), and more specifically age-related macular degeneration (prior art claim 3) and diabetic retinopathy (prior art column 3 lines 30-37). Kelley ‘505 further teaches the use of an additional therapeutic agent (prior art claim 4) and further teaches that E3330 can be used with chemotherapeutic agents (prior art column 9).
Kelley ‘505 does not expressly teach the use of doxorubicin, nor the use of E3330-derivative compounds. 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Zarling to choose APX 2009 as the E3330-like compound given Kelley 2016 teaches APX 2009 is more effective at interacting with APE1 than E3330. See MPEP 2144.06. There is a reasonable expectation of success given the both APX 2009 and E3330 are art recognized equivalents as being APE-1 targeted molecules. Substituting APX 2009 or E3330 would further be expected to exhibit improved neuroprotective effects from cisplatin. See MPEP 2143 and 2144.07.   
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Zarling and Kelly 2016 to treat age-related macular degeneration given Kelley ‘505 teaches that APE1 inhibition by E3330 is effective in treating macular degeneration. There is a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 would provide treatment of macular degeneration similar to or better than that of the first generation APE1 inhibitor E3330. See MPEP 2144.06.
The combination of Zarling et al., Kelley 2016, and Kelley ‘505 differ from that of the instantly claimed invention in that the combination does not expressly teach the treatment of choroidal neovascularization. 
Li et al. teaches the treatment of choroidal neovascularization, in addition to age-related macular degeneration, using the APE1 inhibitor E3330 (prior art abstract, page 488 paragraph 2, entire document).
Li et al. does not expressly teach the use of E3330 with a secondary therapeutic agent. 
It would be prima facie obvious for one of ordinary skill in the art following the teachings of the combination of Zarling, Kelley 2016, Kelley ‘505, to treat choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that using a second generation APE1 inhibitor such as APX2009 would provide treatment of choroidal neovascularization similar to or better than that of the first generation APE1 inhibitor E3330. See MPEP 2144.06. The skilled artisan would have been motivated to use the APX 2009 in place of E3330 because Kelley 2016 teaches that APX 2009 has a longer half-life than E3330 (prior art page 308 column 2), is more effective at interacting with APE1 than E3330 (prior art page 308 column 2), and APX 2009 also shows effectiveness at a lower dose level than E3330 (page 307 column 1 paragraph 1).


2) Claims 4-6 stand rejected under 35 U.S.C. 103 as being unpatentable over Zarling et al. (US  2003/0229004 A1) in view of  Kelley 2016 (The Journal of Pharmacology and Experimental Therapeutics), further in view of Kelley ‘505 (US 9,040,505 B2).
Zarling et al. teaches a method of modulating the activity of a cell using a BER inhibitor and a sensitizer (prior art claim 1). Wherein the BER inhibitor is an E3330 (APX 3330)- like compound (prior art claim 26). Wherein the sensitizer is a chemotherapeutic agent (prior art claim 29) and more specifically doxorubicin (prior art claim 39), topotecan (prior art claim 31), vinblastine (prior art claim 37), or irinotecan (prior art claim 31). Wherein the E3330-like compound and the chemotherapeutic agent are used to treat degenerative diseases in living organisms (prior art claim 55). 
Zarling et al. does not expressly teach specific degenerative diseases or specific E3330-like compounds.
Kelley 2016 teaches APX 2009 is a E3330 (APX 3330) derivative with a longer half-life than E3330 (prior art page 308 column 2), is more effective at interacting with APE1 than E3330 (prior art page 308 column 2), and APX 2009 also shows effectiveness at a lower dose level than E3330 (page 307 column 1 paragraph 1). Kelley 2016 further teach the use of E3330 and APX 2009 with chemotherapeutic agents like cisplatin and oxaliplatin as a way to protect nerves from damage (prior art pages 302-306).
Kelley 2016 does not expressly teach the use of doxorubicin or the treatment of non-cancer diseases. 
Kelley ‘505 teaches the use of APE1 inhibitor E3330 to treat diabetic retinopathy, degenerative maculopathy, retrolental fibroplasias, advanced macular degeneration, and retinal angiomatous proliferation (prior art claim 1), and more specifically age-related macular degeneration (prior art claim 3) and diabetic retinopathy (prior art column 3 lines 30-37). Kelley ‘505 further teaches the use of an additional therapeutic agent (prior art claim 4) and further teaches that E3330 can be used with chemotherapeutic agents (prior art column 9).
Kelley ‘505 does not expressly teach the use of doxorubicin, nor the use of E3330-derivative compounds. 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Zarling to choose APX 2009 as the E3330-like compound given Kelley 2016 teaches APX 2009 is more effective at interacting with APE1 than E3330. See MPEP 2144.06. There is a reasonable expectation of success given the both APX 2009 and E3330 are art recognized equivalents as being APE-1 targeted molecules. Substituting APX 2009 or E3330 would further be expected to exhibit improved neuroprotective effects from cisplatin. See MPEP 2143 and 2144.07.   
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Zarling and Kelly 2016 to treat age-related macular degeneration given Kelley ‘505 teaches that APE1 inhibition by E3330 is effective in treating macular degeneration. There is a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 would provide treatment of macular degeneration similar to or better than that of the first generation APE1 inhibitor E3330. See MPEP 2144.06.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 

The Applicant argues that there is no definition by Zarling of an E3330-like compound and that one would not recognize APX2009 and APX2014 as E3330-like compounds. Applicant further argues that APX2009 and APX2014 are not BER inhibitors and as such would not be used as BER inhibitors in Zarling.
Examiner disagrees. It is prima facie obvious to substitute one APE1 inhibitor for another. MPEP 2144.06. This is particularly true where there is an expectation of improvement such as the extended half-life and improved effectiveness as taught by Kelley 2016. MPEP 2143. Here, the substitution is based on the common function as APE1 inhibitors, rather than BER inhibitors. More specifically, APX2009 and APX2014 are derivatives of E3330. Therefore, they would be similar or related to E3330 which under the broadest reasonable interpretation would be “E3330-like”. Furthermore, E3330 is an APE1 inhibitor, APX2009 and APX2014 are also APE1 inhibitors. Therefore, there would be motivation to use them for their intended purpose as APE inhibitors. See MPEP 2144.07. Additionally, claim 26 of Zarling recites the BER inhibitor is an “E3330-like” compound and claim 21 of Zarling recites the BER inhibitor inhibits APE1. Therefore, it would have been prima facie obvious to one having ordinary skill in the art following the teachings of Zarling to have selected a known APE1 inhibitor that was similar or related to E3330. Kelley 2016 teaches that APX 2009 as an APE1 inhibitor, and as a derivative of E3330 that is more effective at interacting with APE1, is more effective at a given dose, and has a longer half-life. Thus, a skilled artisan would be motivated to use APX 2009 in place of E3330 or as an “E3330-like” APE1 inhibitor. For these reasons, applicant’s argument is unpersuasive. 

Applicant argues there would be no teaching, suggestion, or motivation to combine Zarling, Kelley 2016, and Kelley ‘505.
Examiner disagrees. The rationale to combine the references is to formulate a composition for improved treatment of APE1 mediated diseases. Choosing agents which are art recognized for use in compositions which treat such diseases is prima facie obvious based on the predictable selection of elements for their established functions. MPEP 2143. As such, Applicants argument is unpersuasive. 

The Applicant argues that the combination of references is impermissible hindsight reasoning. 
Examiner disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-2 and 4-5 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, and 9 of copending Application No. 16/968,009 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because 16/968,009 recites the use of APX 2009 and APX 2014 (prior art claim 3) with additional therapeutic agents (copending claim 6) including anti-VEGF treatments (copending claim 6) to treat retinopathy of prematurity (ROP), proliferative diabetic retinopathy (PDR), diabetic retinopathy, wet age-related macular degeneration (AMD), pathological myopia, hypertensive retinopathy, occlusive vasculitis, polypoidal choroidal vasculopathy, diabetic macular edema, uveitic macular edema, central retinal vein occlusion, branch retinal vein occlusion, corneal neovascularization, retinal neovascularization, ocular histoplasmosis, neovascular glaucoma, and retinoblastoma (copending claim 9) which meets the limitations of claims 1-6 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 1-6 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.  9,315,481 B2 in view of  Kelley 2016 ( 2016, The Journal of Pharmacology and Experimental Therapeutics), Li et al. (2014, Redox Biology) and Kelley '505 (US 9,040,505 B2). 
US 9,315,481 B2 recites the use of E3330 to treat leukemia (‘481 patent at claim 1) and a secondary chemotherapeutic (‘481 at claim 3) which can be doxorubicin or methotrexate (‘481 at claim 4).
US 9,315,481 B2 does not expressly recite the use of APX 2009 for the treatment of choroidal neovascularization or age-related macular degeneration. 
Kelley 2016 teaches APX 2009 is a E3330 (APX 3330) derivative with a longer half-life than E3330 (prior art page 308 column 2), is more effective at interacting with APE1 than E3330 (prior art page 308 column 2), and APX 2009 also shows effectiveness at a lower dose level than E3330 (page 307 column 1 paragraph 1). Kelley 2016 further teach the use of E3330 and APX 2009 with chemotherapeutic agents like cisplatin and oxaliplatin as a way to protect nerves from damage (prior art pages 302-306).
Kelley 2016 does not expressly teach the use of doxorubicin or the treatment of non-cancer diseases. 
Kelley ‘505 teaches the use of APE1 inhibitor E3330 to treat diabetic retinopathy, degenerative maculopathy, retrolental fibroplasias, advanced macular degeneration, and retinal angiomatous proliferation (prior art claim 1), and more specifically age-related macular degeneration (prior art claim 3) and diabetic retinopathy (prior art column 3 lines 30-37). Kelley ‘505 further teaches the use of an additional therapeutic agent (prior art claim 4) and further teaches that E3330 can be used with chemotherapeutic agents (prior art column 9).
Kelley ‘505 does not expressly teach the use of doxorubicin, nor the use of APX 2009. 
Li et al. teaches the treatment of choroidal neovascularization, in addition to age-related macular degeneration, using the APE1 inhibitor E3330 (prior art abstract, page 488 paragraph 2, entire document).
Li et al. does not expressly teach the use of E3330 with a secondary therapeutic agent. 
It would have been prima facie obvious for one of ordinary skill in the art following the claims of U.S.P. 9,315,481 B2 to substitute the first generation APE1 inhibitor of the ‘481 patent, E3330, for the second generation APE1 inhibitor of Kelly 2016, APX 2009,  given APX 2009 is taught by Kelley 2016 as being more effective at interacting with APE1 than E3330. See MPEP 2143 (I)(B). One of ordinary skill in the art would have a reasonable expectation of success because both E3330 and APX 2009 are taught as APE1 targeted molecules by the prior art. See MPEP 2144.06 (II).
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of US 9,315,481 B2 and Kelly 2016 to treat age-related macular degeneration given Kelley ‘505 teaches that APE1 inhibition by E3330 is effective in treating macular degeneration. There is a reasonable expectation that using a second generation APE1 inhibitor such as APX2009 would provide treatment of macular degeneration similar to or better than that of the first generation APE1 inhibitor E3330. See MPEP 2144.06.
 It would have been prima facie obvious for one of ordinary skill in the art to use the methods of US 9,315,481 B2, Kelly 2016, and Kelley ‘505 for the treatment of choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 would provide treatment of choroidal neovascularization similar to or better than that of the first generation APE1 inhibitor E3330. See MPEP 2144.06. The skilled artisan would have been motivated to use the APX 2009 in place of E3330 because Kelley 2016 teaches that APX 2009 has a longer half-life than E3330 (prior art page 308 column 2), is more effective at interacting with APE1 than E3330 (prior art page 308 column 2), and APX 2009 also shows effectiveness at a lower dose level than E3330 (page 307 column 1 paragraph 1).

3) Claims 1-6 stand rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,154,973 B2 in view of Zarling et al.(US 2003/0229004 A1), Kelley 2016 ( 2016, The Journal of Pharmacology and Experimental Therapeutics), Li et al. (2014, Redox Biology) and Kelley '505 (US 9,040,505 B2). 
US 10,154,973 B2 recites a structure that overlaps with the structure of APX 2009 and APX 2014 (patented claims 1-16). The structure is taught to be used for the treatment of diseases responsive to Ape1 inhibitors (patented claim 19).
US 10,154,973 B2 does not recite the use of APX 2009 or 2014 with a secondary therapeutic agent. 
The teachings of Kelley 2016, Li et al., and Kelley ‘505 are discussed above. 
Zarling et al. teaches a method of modulating the activity of a cell using a BER inhibitor and a sensitizer (prior art claim 1). Wherein the BER inhibitor is an E3330 (APX 3330)- like compound (prior art claim 26). Wherein the sensitizer is a chemotherapeutic agent (prior art claim 29) and more specifically doxorubicin (prior art claim 39), topotecan (prior art claim 31), vinblastine (prior art claim 37), or irinotecan (prior art claim 31). Wherein the E3330-like compound and the chemotherapeutic agent are used to treat degenerative diseases in living organisms (prior art claim 55) and improve efficacy of treatments [0027]. 
Zarling et al. does not expressly teach specific degenerative diseases or specific E3330-like compounds.
	It would have been prima facie obvious to a person having ordinary skill in the art following the recitations of the ‘973 patent to include a sensitizer of Zarling such as doxorubicin in the treatment given Zarling teaches treatment with a composition comprising and APE1 inhibitor and a sensitizer improves efficacy. 
It would have been prima facie obvious to a person having ordinary skill in the art following the claims of U.S.P 10,154,973 B2, in view of Zarling, and Kelly 2016 to treat age-related macular degeneration given Kelley ‘505 teaches that APE1 inhibition by E3330 is effective in treating macular degeneration. There is a reasonable expectation that using a second generation APE1 inhibitor with a sensitizer compound would provide effective treatment of macular degeneration based on the teachings of Zarling and Kelley ‘505.  
It would have been prima facie obvious to a person having ordinary skill in the art following the claims of U.S.P 10,154,973 B2, in view of the teachings of Zarling, and Kelly ‘505  to treat choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 would provide treatment of choroidal neovascularization similar to or better than that of the first generation APE1 inhibitor E3330 based on the teachings of Kelley 2016. See MPEP 2144.06.  

4) Claims 1-6 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 of copending Application No. 16/377,442 in view of Zarling et al.(US 2003/0229004 A1), Li et al. (2014, Redox Biology), and Kelley 2016 ( 2016, The Journal of Pharmacology and Experimental Therapeutics).  
Copending application 16/377,442 recites the use of E3330 (copending claim 1) with a secondary therapeutic agent (copending claim 5) used to treat advanced macular degeneration or diabetic retinopathy (copending claim 7). 
16/377,442 does not expressly recite the use of doxorubicin as a secondary therapeutic agent or the use of APX 2009, or the treatment of choroidal neovascularization.
The combination of Zarling et al., Li et al., and Kelley 2016 is discussed above. 
The combination of Zarling et al., Li et al., and Kelley 2016 do not expressly teach the treatment of diabetic retinopathy.
It would have been be prima facie obvious to a person having ordinary skill in the art following the claims of the ‘442 application to include the doxorubicin of Zarling et al. as the secondary therapeutic given the claims of the ‘442 application teach pairing E3330 and related compounds with a chemotherapeutic agent (Claim 22). One of ordinary skill in the art would have had a reasonable expectation of success in choosing doxorubicin as the secondary therapeutic given Zarling teaches treatment with a composition comprising and APE1 inhibitor and a sensitizer such as doxorubicin yields improved efficacy. 
It would have been prima facie obvious for one of ordinary skill in the art to substitute the E3330 of 16/377,442 for the E3330 derived compound, APX 2009, of Kelley 2016 given teaches APX 2009 is taught to be more effective at interacting with APE1 than E3330. See MPEP 2144.06. There is a reasonable expectation of success given the both APX 2009 and E3330 are art recognized equivalents as being APE-1 targeted molecules. One would be motivated to use the APX 2009 in place of E3330 because Kelley 2016 teaches that APX 2009 has a longer half-life than E3330 (Kelley 2016, page 308, column 2), is more effective at interacting with APE1 than E3330 (Kelley 2016, page 308, column 2), and APX 2009 also shows effectiveness at a lower dose level than E3330 (Kelley 2016, column 1, paragraph 1).
 It would be prima facie obvious for one of ordinary skill in the art following the teachings of the combination of 16/377,442, Zarling, and Kelley 2016, to treat choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 would provide treatment of choroidal neovascularization similar to or better than that of the first generation APE1 inhibitor E3330. See MPEP 2144.06. The skilled artisan would have been motivated to use the APX 2009 in place of E3330 because Kelley 2016 teaches that APX 2009 has a longer half-life than E3330 (Kelley 2016, page 308, column 2), is more effective at interacting with APE1 than E3330 (Kelley 2016, page 308, column 2), and APX 2009 also shows effectiveness at a lower dose level than E3330 (Kelley 2016, page 307, column 1, paragraph 1).
This is a provisional nonstatutory double patenting rejection.

5) Claims 1-6 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 16/418,276 in view of Zarling et al.(US 2003/0229004 A1), Li et al. (2014, Redox Biology), Kelley 2016 ( 2016, The Journal of Pharmacology and Experimental Therapeutics), and Kelley '505 (US 9,040,505 B2) . 
Copending application 16/418,276 recites the use of an Ape1 inhibitor for treatment of a disease (prior art claim 1) wherein the Ape1 inhibitor, E3330 (prior art claim 2), APX 2009 (prior art claim 3) and APX 2014 (prior art claim 4), is combined with an additional therapeutic agent (prior art claim 5) which can be a chemotherapeutic agent (prior art claim 6). 
16/418,276 does not expressly recite the use of doxorubicin or the treatment of age-related macular degeneration or choroidal neovascularization. 
The teachings of Zarling et al., Li et al., Kelley 2016, and Kelley ‘505 are discussed above. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Zarling et al. discloses wherein the method of treatment includes an E3330-like compound, but does not disclose a specific compound. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art following the claims of the ‘576 application to have included the doxorubicin of Zarling given that Zarling teaching a composition comprising and APE1 inhibitor and a sensitizer such as doxorubicin improves efficacy. 
It would have been prima facie obvious to a person having ordinary skill in the art following the claims of 16/418,276 and the teachings of Zarling and to treat age-related macular degeneration given Kelley ‘505 teaches that APE1 inhibition by E3330 is effective in treating macular degeneration. There would have been a reasonable expectation that using and APE1 inhibitor with a sensitizer would effectively treat macular degeneration based on the teachings of Zarling and Kelley ‘505. See MPEP 2144.06.
It would be prima facie obvious for one of ordinary skill in the art following the teachings of the claims of 16/418,276, and teachings of Zarling to treat choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that an APE1 inhibitor in combination with the doxorubicin of Zarling would effectively treat choroidal neovascularization based on the teachings of Li and Zarling. 
This is a provisional nonstatutory double patenting rejection.

6) Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,351,130 B2 (formerly Application No. 16/850,436) of in view of Li et al. (2014, Redox Biology), Kelley 2016 ( 2016, The Journal of Pharmacology and Experimental Therapeutics), and Kelley et al. (US 9,040,505 B2). 
U.S. Patent No. 11,351,130 B2 recites the use of doxorubicin with E3330, APX 2009, or APX 2014 for the treatment of diabetes related diseases (prior art claim 1, entire document).
U.S. Patent No. 11,351,130 B2 does not expressly recite the treatment of diabetic retinopathy, age-related macular degeneration, or choroidal neovascularization. 
The teachings of Li et al., Kelley 2016, and Kelley ‘505 are discussed above.
The combination of Li et al., Kelley 2016, and Kelley ‘505 do not expressly teach the use of APX 2009 or 2014 with doxorubicin. 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of U.S. Patent No. 11,351,130 B2 to treat age-related macular degeneration given Kelley ‘505 teaches that APE1 inhibition by E3330 is effective in treating macular degeneration. There is a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 would provide treatment of macular degeneration similar to or better than that of the first generation APE1 inhibitor E3330. See MPEP 2144.06.
It would be prima facie obvious for one of ordinary skill in the art following the teachings of the combination of U.S. Patent No. 11,351,130 B2 and Kelley ‘505, to treat choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that using an APE1 inhibitor in combination with the doxorubicin of Zarling would effectively treat choroidal neovascularization based on the teachings of Li and Zarling.

7) Claims 1-6 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of copending Application No. 17/415,065 in view of Li et al. (2014, Redox Biology), Kelley 2016 (2016, The Journal of Pharmacology and Experimental Therapeutics), and Kelley et al. (US 9,040,505 B2). 
Copending application 17/415,065 recites the use of E3330, APX 2009, or APX 2014 (prior art claim 4) with an additional therapeutic agent (prior art claim 6) which can be methotrexate to treat gastrointestinal disease. 
17/415,065 does not expressly recite the treatment of age-related macular degeneration or choroidal neovascularization.  
The teachings of Li et al., Kelley 2016, and Kelley ‘505 are discussed above.
The combination of Li et al., Kelley 2016, and Kelley ‘505 do not expressly teach the use of APX 2009 or 2014 with methotrexate. 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of 17/415,065 to treat age-related macular degeneration given Kelley ‘505 teaches that APE1 inhibition by E3330 is effective in treating macular degeneration. There is a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 would provide treatment of macular degeneration similar to or better than that of the first generation APE1 inhibitor E3330. See MPEP 2144.06.
It would be prima facie obvious for one of ordinary skill in the art following the teachings of the combination of 17/415,065 and Kelley ‘505, to treat choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 in combination with the doxorubicin of Zarling would effectively treat choroidal neovascularization based on the teachings of Li and Zarling.
This is a provisional nonstatutory double patenting rejection.




Response to Arguments
Regarding non-statutory double patenting rejections 1 and 4, the Applicants submit that the rejection should be held in abeyance until the instant claims are found patentable over the prior art.
Since terminal disclaimers have not yet been filed, the non-statutory double patenting rejections are maintained.

Regarding non-statutory double patenting rejections 2-3 and 5-7, Applicant argues that the one would not connect the diseases treated in the reference applications with the diseases treated in the instant application.
	The Examiner does not find the argument persuasive. The all of the diseases are treated using an APE1/Ref-1 inhibitor. Therefore, one would be motivated to have substituted the improved APE1/Ref1 inhibitors APX 2009 or APX 2014 to treat the diseases that are resolved though the inhibition of APE1/Ref1. As such, the Applicant’s arguments are not persuasive. 

Regarding non-statutory double patenting rejections 2-3 and 5-7, Applicant argues that the there is no teaching, suggestion, or motivation, to combine Zarling, Kelley 2016, and Kelley ‘505.
The examiner does not find the argument persuasive. The references are combined in order to predictably use APE1 inhibitors to treat diseases receptive to APE1 inhibition. More specifically, Zarling teaches administration of an E3330-like APE1 inhibitor with a secondary therapeutic, such as doxorubicin, for the treatment of degenerative diseases. Zarling does not teach specific APE1 inhibitors or specific degenerative diseases. Kelley teaches that APX 2009 is a derivative of E3330 that is more effective at interacting with APE1, is more effective at a given dose, and has a longer half-life. These are all motivations for using APX 2009 in place of E3330 or as an E3330 like APE1 inhibitor. Kelley 2016 also teaches the use of APX 2009 with chemotherapeutics. Kelley does not teach specific degenerative diseases.  Kelley ‘505 teaches the use of APE inhibitors, E3330, with additional therapeutic agents like chemotherapeutics to treat degenerative diseases like diabetic retinopathy, degenerative maculopathy, retrolental fibroplasias, advanced macular degeneration, and retinal angiomatous proliferation. One of ordinary skill in the art following the teachings of Zarling, i.e. treating a degenerative disease with an APE1 inhibitor and a chemotherapeutic, would be motivated to select the improved APE1 inhibitor, APX2009 of Kelley 2016 to treat the degenerative diseases receptive to APE1 inhibition. Such diseases are taught by Kelley ‘505 to include diabetic retinopathy, degenerative maculopathy, retrolental fibroplasias, advanced macular degeneration, and retinal angiomatous proliferation.  Upon selecting the improved APE1 inhibitor and a disease receptive to APE1 inhibition, a skilled artisan would have a reasonable expectation of treating said degenerative disease by administering the APE1 inhibitor in combination with a chemotherapeutic as taught by Kelly 2016. As such, the Applicants argument is not persuasive. 



Conclusion
No claims are currently allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612




/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612